Citation Nr: 0931263	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  04-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right upper arm and shoulder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to 
February 1990.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran testified during a hearing at the RO before the 
undersigned in May 2004.  A transcript of the hearing is of 
record.

This case was previously before the Board in January 2006.  
At that time, the Board reopened the Veteran's claim for 
service connection for hypertension, and then remanded that 
issue for consideration on the merits after additional 
development of the record.  The Board remanded the other 
issues for further evidentiary development as well, which was 
accomplished as directed.  The appeal was remanded again in 
September 2008 so the most recent supplemental statement of 
the case could be mailed to the Veteran at his most recent 
address of record. 


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
arthritis of the right upper arm and shoulder or hypertension 
related to an in-service disease or injury, nor were 
arthritis of the right upper arm and shoulder or hypertension 
manifested within a year of discharge from active duty.

2.  The objective medical of evidence reflects treatment for 
PTSD symptoms and at least one VA clinical evaluator in 
December 2002, has evidently related the diagnosis to the 
Veteran's claimed in-service stressful event.

3.  The Veteran's claimed in-service stressor is not related 
to any claimed participation in combat.

4.  The Veteran's claimed stressor is not supported by 
credible corroborating evidence.


CONCLUSIONS OF LAW

1.  Arthritis of the right upper arm and shoulder was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a) (2008).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2008).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126), have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
March and June 2003 and March 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
With the exception of notice as to how disability ratings and 
effective dates are assigned in the event service connection 
is granted, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the above letters complied with the VCAA notice 
requirements.  See 38 C.F.R. § 3.159(b)(1).

The Board finds the RO's failure to provide the Veteran 
notice of how disability ratings and effective dates are 
determined is not prejudicial in light of the decision 
reached below denying his claims for service connection.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  Further, the Board notes that information was 
included in the January 2009 supplemental statement of the 
case.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  38 C.F.R. § 3.159(c).  While he may not have 
received full notice prior to the initial decision, after 
notice was provided, he was afforded a meaningful opportunity 
to participate in the adjudication of the claims via the 
opportunity to present pertinent evidence and testimony 
during a hearing before the undersigned.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by an 
appellant or obtained on his/her behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims files shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



II. Factual Background and Legal Analysis

Pursuant to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
cardiovascular renal disease including hypertension or 
arthritis in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after discharge from active duty.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

A. Right Shoulder and Upper Arm 

Service treatment records are entirely negative for any 
entries regarding complaints or diagnoses of, or treatment 
for, right shoulder symptoms.  An examination performed at or 
for the Veteran's separation from service is not of record, 
but the Veteran's Naval Medical Evaluation Board, that 
resulted in his discharge from active service for his 
service-connected low back disorder, makes no mention of 
another musculoskeletal disorder.  

Post service, a September 1990 VA examination report is not 
referable to a diagnosis of a right shoulder disorder.  The 
Veteran reported complaints of bilateral shoulder pain that 
radiated from his low back injury.  The VA examiner made no 
findings or diagnosis related to the right shoulder.  

A February 1996 VA examination report reflects complaints of 
right shoulder pain, but the examiner assessed the clinical 
findings as a normal examination and x-rays taken at the time 
revealed no significant abnormality.  A December 1997 
Discharge Summary noted right shoulder pain, but no specific 
finding.  

In a December 2002 VA clinical entry, an examiner noted the 
Veteran's right shoulder pain that was believed due to 
arthritic changes.  There are no further entries to confirm 
this hypothesis.  In any event, the examiner did not link the 
Veteran's symptoms to his active service.

The Veteran has contended that service connection should be 
granted for arthritis of the right upper arm and shoulder.  
The record demonstrates that no arthritis of the right upper 
arm and shoulder was found in service or on separation from 
service.  Moreover, on VA examinations after the Veteran's 
separation from service, there was no showing that the 
Veteran had arthritis of the right upper arm and shoulder.  
Furthermore, the Veteran has submitted no evidence to show 
that he currently has arthritis of the right upper arm and 
shoulder.  In short, no medical opinion or other medical 
evidence showing that the Veteran currently has arthritis of 
the right upper arm and shoulder has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).

The first evidence of arthritis having manifested is 2002, 
when a VA clinical examiner-- reported right shoulder pain 
believed due to arthritic changes.  However, service 
connection may not be predicated on a resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; see Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between one disorder and another is "non-
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in- 
service events is insufficient to establish service 
connection).

The preponderance of the competent medical evidence of record 
is against a finding that the Veteran currently has arthritis 
of the right upper arm and shoulder related to service.
B. Hypertension

Medical records in the claims files reflect the Veteran's 
current diagnosis of hypertension.  Thus, the salient issue 
is whether there is any linkage with his active service.

Service treatment records note the Veteran's presentation in 
October 1987 for complaints of left heel pain, and his blood 
pressure reading was 138/88.  The reading is circled, and the 
examiner noted a positive family history, inferentially for 
high blood pressure.  The Veteran's treatment plan included a 
three-day blood pressure check.  The left foot follow-up 
entry approximately two weeks later notes his blood pressure 
as 138/82, and he was instructed to report to sick call for 
daily blood pressure checks.  There are no subsequent entries 
to indicate the Veteran did as instructed, and neither are 
there any subsequent notations related to increased blood 
pressure readings.  A July 1989 entry related to a 
presentation for an upset stomach notes the Veteran's blood 
pressure as 126/78.

VA regulations define hypertension as diastolic blood 
pressure predominantly 90mm, or greater, or systolic blood 
pressure predominantly 160mm or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2008).

Post service, the September 1990 VA examination report notes 
the following blood pressure readings: sitting, 156/92; 
recumbent, 144/106; standing, 144/110; sitting after 
exercise, 142/100; and, two minutes after exercise, 140/108.  
These readings notwithstanding, the examiner assessed the 
Veteran's cardiovascular system as normal, and a diagnosis of 
hypertension was not rendered in the report.

A March 2007 VA examination report indicates that the 
examiner reviewed the Veteran's medical records and performed 
a clinical examination.  The examiner noted the Veteran's 
elevated blood pressure readings in September 1990, and the 
fact he was currently under the care of a private physician 
and was prescribed Lisinopril and Hydrochlorothiazide.  
Further noted was the Veteran's 32-year 1.5-pack-per-day 
cigarette smoking history, as well as his treatment for 
alcohol and cocaine abuse in 1997.

Physical examination revealed the Veteran as slightly over 
weight.  His blood pressure readings were lying, 142/99; 
sitting, 144/99; and, standing, 148/101.  The heart had a 
regular rate and rhythm without murmur or S3.  Skin was warm 
and dry, and there was no edema.  The pertinent diagnosis was 
hypertension and the VA examiner opined that it was less 
likely than not that the Veteran's hypertension was medically 
linked to his active service.  The VA examiner observed that 
the medical record did not support a diagnosis of 
hypertension related to the Veteran's active service, as 
there was no indication he had a chronic elevated blood 
pressure problem warranting anti-hypertensive medications.  
The examiner further observed the Veteran had only been on 
such medications for four years.

The Board notes that, while there are at least two documented 
references to elevated blood pressure readings in the service 
treatment records, there is no evidence of a chronic 
hypertensive condition, as shown by the normal reading 
approximately 1.5 year later.  The Board further notes the 
logs of blood pressure readings submitted by the Veteran, but 
they are probative only as to showing the existence of a 
current disorder.  They do not date back to within one year 
of his discharge from active service.  The Board finds 
nothing in the competent evidence of record to contradict the 
2007 VA examiner's opinion.  In fact, the record fully 
supports this opinion, that the Veteran's hypertension became 
a chronic entity several years after his active service.

Thus, the Board finds that the preponderance of the probative 
medical evidence is against the hypertension claim on both a 
presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a).

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the Veteran does not assert, that he 
has medical training to provide competent medical evidence as 
to the etiology of the claimed arthritis of the right upper 
arm and shoulder and hypertension.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed arthritis of the right upper arm and 
shoulder and hypertension.  The preponderance of the evidence 
is therefore against the appellant's claims of entitlement to 
service connection for arthritis of the right upper arm and 
shoulder and hypertension.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



C. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV) is the 
governing manual criteria for diagnosing PTSD.  See 38 C.F.R. 
§ 4.125(a) (2008).

Turning to the evidence of record, the Veteran's discharge 
records do not show any combat related awards or decorations, 
nor has he alleged that he served in combat. Thus, credible 
supporting evidence is necessary for him to substantiate his 
service connection claim for PTSD.

If veteran did not serve in combat, or if the claimed 
stressor is not related to combat, as is the Veteran's claim, 
there must be independent evidence to corroborate his/her 
statement as to the occurrence of the claimed stressor.  See 
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The 
Veteran's testimony alone cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an 
opinion by a medical health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of the 
controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
Veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190, 191 
(1991), Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
existence of an event alleged as a stressor that results in 
PTSD (though not the adequacy of the alleged event to cause 
PTSD) is an adjudicative, not a medical determination.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, supra.  This does not mean that he cannot 
establish that the alleged in-service events occurred; it 
only means that other "credible supporting evidence" from 
some source is necessary.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  Since there is a diagnosis of PTSD here, it must 
be determined whether there is credible supporting evidence 
of the Veteran's alleged stressor, i.e., whether service 
records or other independent credible evidence corroborates 
the alleged stressor.  See Dizolgio, supra.

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in- 
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  Pentecost v. Principi, 16 Vet. App. at 
124.

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the Veteran's 
allegation of witnessing a helicopter crash and of losing a 
man overboard while the Veteran served aboard the USS 
PELELIU.

Here, there is evidence of a diagnosis of PTSD in December 
2002 rendered by a VA clinical nurse specialist, so the Board 
will focus on whether the Veteran's claimed stressor is 
verified.  The claimed stressor occurred during the Veteran's 
service aboard the USS PELELIU in approximately the fall of 
1988.

The available service personnel records do not reflect the 
Veteran's alleged stressful event.

A December 2002 PTSD evaluation report notes that the Veteran 
reported that, while at sea and posted at the flag deck, he 
witnessed a helicopter strike the side of the vessel.  The 
impact caused several troops to fall into the water and all 
but one were rescued.  The Veteran was on the night watch, 
and he looked for the missing person all night.  Two weeks 
later the body washed ashore.  The Veteran indicated that he 
did not know the person, but they were both from Milwaukee, 
and he felt sorry for him because he was young.

In response to the RO's request for verification of the 
Veteran's alleged stressful event in service, the U.S. Army 
and Joint Services Records Research Center (JSRRC), provided 
a report in May 2003.  According to the JSSRC report, in 
early to mid-September 1989, a UH-1N Huey helicopter crashed 
into the sea shortly after takeoff from the USS PELELIU 
within sight of the ship.  Quick rescue action by personnel 
of the PELELIU resulted in the rescue of three of the six 
crewmen and passengers aboard the helicopter.  Services for 
those not recovered were conducted aboard the PELELIU while 
it was in port at Long Beach, CA, on September 13, 1989.  
None of the three fatalities listed in the JSRRC report 
include the fellow sailor identified by the Veteran as one 
killed in the mishap.

Further, the September 1989 mishap described above does not 
verify the Veteran's stressor, as his service personnel 
records reflect that he was transferred ashore to meet a 
medical evaluation board, and was no longer assigned aboard 
the USS PELELIU in September 1989.  The JSRRC report also 
referenced a February 1988 incident when a CH-46 helicopter 
had an engine failure that forced it to crash land on the 
edge of the deck.  The helicopter was secured in a safety 
net.  The damage to the helicopter apparently was not 
extensive, as it returned to service the next day.  There is 
no mention of any injuries or fatalities having occurred.

The Veteran, however, even after his representative 
referenced the JSRRC report, insisted he witnessed a mishap 
that occurred in 1988 during his service aboard the vessel 
that resulted in a fatality, and he placed the date as in the 
fall or around Thanksgiving 1988.  See Hearing Transcript, p. 
9.

However, nothing herein supports the Veteran's claim of 
witnessing a 1988 mishap aboard ship that caused a fatality.

The Board accords far more weight to the official records of 
the events and finds the Veteran's recall unreliable.  The 
Board is extremely doubtful the remains of one of the 
fatalities washed ashore two weeks later.  The December 2002 
VA clinical evaluator who rendered the PTSD diagnosis noted 
her skepticism as well.  In light of the above, the Board is 
constrained to find the preponderance of the evidence is 
against the claim.  38 C.F.R. §§ 3.303, 3.304(f).

As a layperson, the Veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. at 495.  See also Routen v. Brown, supra.  
Accordingly, the Veteran is not entitled to service 
connection for PTSD under the theory that it resulted from 
unverified, vaguely reported stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the Veteran's assertion of witnessing a 
helicopter mishap aboard ship in approximately the fall of 
1988 that caused a fatality during his period of active 
service.  Thus, although the foundation for the diagnosis of 
PTSD in this case was the Veteran's account of having 
witnessed a helicopter mishap aboard ship that caused a 
fatality during military service, we must conclude that the 
claimed stressor has not been satisfactorily established as 
having occurred.  The Veteran may very well consider events 
that occurred in conjunction with his alleged ship fatality 
incident in service to be stressful, but he has failed to 
provide even one factual detail of the alleged events on 
which to base his claim, other than a specific name of a man 
alleged to have been killed in 1988 during his period of 
service aboard the USS PELELIU.

Thus, while the Veteran does have a diagnosis of PTSD 
evidently based upon his purported in-service stressor, that 
stressor is not shown by satisfactory evidence to have 
occurred.  The Board appreciates the testimony offered by the 
Veteran at his Board hearing before the undersigned.  
However, with all due respect to the Veteran, we find that 
his oral and written statements in support of his claim are, 
thus, unsubstantiated and are of little evidentiary weight.  
Having so concluded, the Board finds that the preponderance 
of the credible evidence is against the claim, and that 
neither a VA psychiatric examination nor further 
interpretation by a clinician is necessary.

Here, there is no competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to his currently 
claimed PTSD.  The preponderance of the evidence is therefore 
against the appellant's claim of entitlement to service 
connection for PTSD.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. at 
49.


ORDER

Service connection for arthritis of the right upper arm and 
shoulder is denied.

Service connection for PTSD is denied.

Service connection for hypertension is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


